Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
 
EXAMINER'S AMENDMENT
1. (Currently amended) A flexible flat cable, comprising:
a substrate, wherein the substrate is a single-layer substrate;
a first terminal; and
a second terminal;
the substrate is insulating, and the first terminal and the second terminal are disposed at a first end and a second end of the substrate respectively, 
and are directly coupled with each other by a capacitor assembly; wherein the capacitor assembly comprises:
a first metal film disposed on a first surface of the substrate and directly coupled with the first terminal; and
a second metal film disposed on a second surface of the substrate and directly coupled with the second terminal;
the first end of the substrate is provided with a first connector that is in matching connection with the first terminal;
the second end of the substrate is provided with a second connector that is in matching connection with the second terminal;
the first connector comprises a first matching groove, the second connector comprises a second matching groove, 
the first terminal is disposed in the first matching groove defined in the first connector in a matched mode, 
and the second terminal is disposed in the second matching groove defined in the second connector in a matched mode;
the first metal film is disposed between the first connector and the second connector; 
and the second metal film is disposed between the first connector and the second connector;
wherein the first metal film is directly coupled to the first terminal, 
and the second metal film is directly coupled to the second terminal;
wherein the first terminal and the second terminal are not directly coupled to each other by a metal wire, 
and the capacitor assembly is configured to transmit alternating current signals between the first terminal and the second terminal, 
and block a direct current from being transmitted between the first terminal and the second terminal; and
wherein the first connector is configured to be coupled with a control board of a display panel, 
and the second connector is configured to be coupled with a printed circuit board of the display panel, to transmit a signal of the control board to the printed circuit board.

2. (Currently amended) A flexible flat cable, comprising:
a substrate, wherein the substrate is a single-layer substrate;
a first terminal; and
a second terminal;
the substrate is insulating, 
and the first terminal and the second terminal are disposed at a first end and a second end of the substrate respectively, 
and are directly coupled with each other by a capacitor assembly;
wherein the first terminal and the second terminal are not directly coupled to each other by a metal wire, 
and the capacitor assembly is configured to transmit alternating current signals between the first terminal and the second terminal and block a direct current from being transmitted between the first terminal and the second terminal;
wherein the capacitor assembly comprises a first metal film disposed on a first surface of the substrate and directly coupled with the first terminal, 
and a second metal film disposed on a second surface of the substrate and directly coupled with the second terminal;
wherein the first end of the substrate is provided with a first connector that is in a matching connection with the first terminal, 
the second end of the substrate is provided with a second connector that is in a matching connection with the second terminal;
wherein the first metal film is in contact with both the first connector and the second connector, 
and the second metal film is in contact with both the first connector and the second connector, 
wherein the first connector is insulated from the first metal film and the second metal film, 
and the second connector is insulated from the first metal film and the second metal film;
wherein the first connector comprises a first matching groove, 
the second connector comprises a second matching groove, 
the first terminal is disposed in the first matching groove in a matched mode, 
and the second terminal is disposed in the second matching groove in a matched mode;
the first metal film is disposed between the first connector and the second connector; 
and the second metal film is disposed between the first connector and the second connector.

3-23. (Cancelled) 

24. (Previously presented) The flexible flat cable according to claim 2, wherein the first connector is configured to be coupled with a control board of a display panel, and the second connector is configured to be coupled with a printed circuit board of the display panel, to transmit a signal of the control board to the printed circuit board.

25. (Cancelled) 

26. (Currently amended) The flexible flat cable according to claim [[5]]2, wherein the first end of the substrate is partially inserted into the first matching groove together with the first terminal, and the second end of the substrate is partially inserted into the second matching groove together with the second terminal.

27. (Cancelled) 

Allowable Subject Matter
Claims 1-2, 24 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: Takahiro and Seefeldt does not disclose the substrate is insulating, and the first terminal and the second terminal are disposed at a first end and a second end of the substrate respectively, and are directly coupled with each other by a capacitor assembly; wherein the capacitor assembly comprises: a first metal film disposed on a first surface of the substrate and directly coupled with the first terminal; and a second metal film disposed on a second surface of the substrate and directly coupled with the second terminal; the first end of the substrate is provided with a first connector that is in matching connection with the first terminal; the second end of the substrate is provided with a second connector that is in matching connection with the second terminal; the first connector comprises a first matching groove, the second connector comprises a second matching groove, the first terminal is disposed in the first matching groove defined in the first connector in a matched mode, and the second terminal is disposed in the second matching groove defined in the second connector in a matched mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STANLEY TSO/Primary Examiner, Art Unit 2847